Citation Nr: 1402191	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), to include symptoms of fibromyalgia, chronic pain, blurred vision, watery eyes, headaches, and memory loss (previously claimed as residuals of a head injury).

2.  Entitlement to service connection for headaches with blurred vision and watery eyes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

The Veteran's claims come before the Board of Veterans Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied entitlement to service connection for TBI and the Veteran timely perfected an appeal.  In September 2011, the Board remanded the appeal for additional development.

The Agency of Original Jurisdiction (AOJ) has returned the appeal to the Board for further appellate review.  As discussed further herein, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This matter has been certified for review as a claim for service connection for TBI.  Although the Veteran has referred to his disability as residuals of TBI, the Board has recharacterized the issues to reflect that he has also contended to experience headaches with vision disturbance ever since service.  See 38 C.F.R. § 19.35 (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  A claimant may satisfy the requirement of making a claim by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23. 1, 5 (2009).  38 C.F.R. § 3.159(c)(3).  The Board is mindful that the Veteran has also contended to experience fibromyalgia and chronic pain since service, but the RO, during the pendency of the appeal for TBI, issued a July 2008 rating decision denying service connection for fibromyalgia.  As the Veteran did not appeal that rating action, the Board has not added that separate issue to the title page.

In addition to the paper claims file, there are electronic paperless files associated with the Veteran's appeal.  A review of these virtual files revealed additional medical evidence that has been carefully reviewed by the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from the residuals of a TBI that was the result of a disease or injury during active duty service.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a headache disorder that is the result of a disease or injury during active duty service.


CONCLUSIONS OF LAW

1.  A TBI, and the residuals therefrom, were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 101(24), 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2013).

2.  A headache disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2007 letter, sent prior to the initial unfavorable May 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate a claim for service connection as well as his and VA's respective responsibilities in obtaining evidence and information.  This letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records, deck logs from the Veteran's active duty service, records from the Social Security Administration, as well as VA and private treatment records have been obtained and considered.  The Board notes that the Veteran has alleged that a portion of his service treatment records are missing and that additional deck logs remain outstanding.  However, as will be discussed in greater detail below, the Veteran's claims for service connection are being denied because the weight of the evidence establishes that the Veteran does not have any current residuals of TBI and that any current headache disorder is not etiologically related to service.  As any additional service treatment records or deck logs would not aid the Veteran in establishing the existence of a current TBI disability or a nexus between his service and any current headache disorder, efforts to obtain any such records are unnecessary.  See Soyini v. Derwinski, 1. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran). As a result, the Veteran is not prejudiced by the absence of these records.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified any other outstanding pertinent records.  

Additionally, the Veteran was afforded a VA examination for headaches in March 2009 and a VA examination for residuals of TBI in October 2011.  The Board finds that these VA examinations, which reflect that the examiners reviewed the claims folders in addition to interviewing and examining the Veteran, are adequate to decide the issues.  The ultimate opinion proffered by the October 2011 VA examiner reflects consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflects adequate rationales.  Moreover, the examiner offered clear conclusions as well as reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although the March 2009 examiner's opinion was lacking rationale, the Board remanded the claims file in September 2011 for the purpose of obtaining the opinion from the October 2011 examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.

As noted, the Board remanded this case in September 2011 in order for the AOJ to afford the Veteran a new examination, obtain additional VA treatment records, and obtain the deck logs identified by the Veteran as pertinent to his claim.  The record reflects that the Veteran was afforded an examination in October 2011 and that additional VA records have been associated with the claims file.  The AOJ also issued a June 2012 supplemental statement of the case reflecting readjudication of the appeal.  Therefore, the Board finds that the prior remand directives have been substantially complied with such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

The Veteran claims to experience residuals of a TBI incurred during his active duty service as well as, and to include, a headache disability that he contends has affected him since service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system including migraine headaches, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In each case where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by service records, treatment records, the official history of each organization in which such Veteran served, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the Veteran's service treatment records associated with the claims file do not reveal any incident of traumatic brain injury.  In May 1963, the Veteran reported right-sided neck pain, with no trauma, and he was diagnosed with muscle strain; in March 1964, he again reported for treatment of "sore, painful R[ight] side" that gradually onset five days prior; the treatment note reflects the pain was located in the abdominal and chest area and that the Veteran was evaluated for possible renal stone; he reported for treatment of a one week history of headache, accompanied by "blurring vision" in July 1964 and was referred for consultation; no corresponding consultation note appears in the service treatment record; although the Veteran was treated for a nose injury, as the result of a fall, in February 1965, x-ray did not reveal any trauma and he was diagnosed with a bruised nose; and the Veteran was evaluated as normal at the time of his discharge examination in June 1966.  Upon the Veteran's request, VA obtained deck logs from the U.S.S. Glennon for the month of June 1964 - they are silent for any head injury to the Veteran.

Subsequent to service, the Veteran reported to VA for treatment of headaches in May 2002.  He reported that he had experienced severe headaches, around his right eye, for between one to three months; he requested evaluation for possible brain aneurysm because his brother had experienced a fatal brain aneurysm.  A May 2002 brain MRI was within normal limits.  In November 2002, he again reported for treatment of headaches, beginning over his left eye, and the treating clinician observed that the headaches "may be rebound analgesic headaches" because the Veteran had discontinued use of Tylenol; the Veteran reported an eight month history of headaches.  In April 2003, the Veteran reported for private treatment of multiple symptoms and informed that private physician that he had experienced intermittent headaches over the last six months; the physician observed no musculoskeletal impairment or central nervous system deficit, and opined that "most of his complaints are related to his obesity."  The Veteran was also seen by VA in April 2003 for evaluation of his headaches.  The treating VA neurologist noted that the Veteran reported that the headaches had been present for approximately one year, that he could "not think of anything which may have triggered them," and he "denie[d] any significant head injury."  In November 2004, the Veteran returned to VA for treatment of pain "from top of head until toes."  VA providers noted the Veteran's sciatic and back pain and prescribed pain medication.  A July 2007 MRI also revealed no abnormalities of the brain and, although a September 2007 clinician stated that the etiology of the Veteran's headaches was "uncertain," he also noted that they may result from drug interactions and/or side effects.

In a January 2007 statement to VA, the Veteran stated that he had experienced headaches ever since service, when he was exposed to loud artillery sounds.  He also stated that he injured his head on the bow of a naval ship in February 1965 and subsequently experienced head pain, general pain, and visual symptoms as a result of that injury.  He again reported the alleged head injury, and residual symptoms, in a May 2008 statement and his wife later (February 2012) wrote to VA to report that the Veteran had informed her of this incident although she did not know him at that time.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Medical professionals evaluated the Veteran during the treatment episodes summarized above and at VA examinations conducted in March 2009 and October 2011.  The March 2009 VA examiner noted the Veteran's in-service treatment for headaches and that the Veteran reported experiencing headaches ever since service.  However, after examining the Veteran and reviewing the results of a July 2007 MRI that revealed no abnormalities, the examiner opined that the headaches were "less likely than not cause by or a result of active military service;" no additional rationale was provided.  In October 2011, a VA neurological disorders examiner reviewed the record and interviewed and examined the Veteran.  The examiner analyzed the Veteran's symptoms, and treatment history, but observed that he did not meet the VA diagnostic guidelines for TBI.  The examiner explained that "medical literature does not support fibromyalgia as a late expression of traumatic brain injury" and also explained that the preponderance of medical literature does not sustain headaches, blurred vision, watery eyes, and memory loss as late expressions of TBI.

The Board must weigh all the evidence and, in specific regard to any competent lay evidence, make a credibility determination as to whether it supports a finding of service incurrence or, if applicable, continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest (to include desire for monetary gain), the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran is competent to report his symptoms, but his accounts of the duration of his headache symptoms have varied such that the Board does not find him to be a credible historian.  Notably, prior to filing his claim of service connection for TBI, the Veteran informed his treating clinicians that he did not experience chronic headaches prior to 2002 and he also denied prior head injury.  Caluza, 7 Vet. App. 498.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, the Board finds in the instant case that the competent medical evidence of record, as well as the post-service treatment records reflecting the Veteran's specific denial of a head injury or chronic headaches prior to 2002 constitutes persuasive evidence against his claim.  

In regard to TBI, even if the Board accepted the Veteran's account of an in-service head injury or had service records documenting such an injury, the competent medical evidence of record reflects that he does not meet clinical guidelines for diagnosis of TBI.  Although the Veteran contends to experience TBI residuals, he has not demonstrated any appropriate medical training or expertise that would render him competent to provide a probative (i.e., persuasive) opinion on the medical matter - the relationship between an internal physical process and clinical diagnostic guidelines - on which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").  The record reflects only one competent medical opinion as to whether or not the Veteran experiences TBI residuals - the opinion of the October 2011 VA examiner.  The Board has determined that medical opinion is also the most probative evidence of record on this issue as the report reflects that the examiner was fully informed of the pertinent medical history and provided a fully articulated opinion supported by reasoned analysis, explaining why the Veteran's headaches with visual symptoms and fibromyalgia with chronic pain were not TBI residuals.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  Without competent evidence of current TBI residuals, a claim for service connection for TBI residuals cannot be granted.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).

In regard to the claim for a headache disability existing separate from any alleged head injury residual, the Board notes that, although a claimant's lay testimony as to continuity of symptoms can constitute sufficient evidence linking a migraine headache disability to service (Walker, 708 F.3d 1331), here the Veteran has not been diagnosed with migraine headaches and, moreover, his testimony as to continuity is not credible.  Caluza, 7 Vet. App. 498.  As noted above, prior to filing his claim for service connection, the Veteran consistently reported that his headaches began in 2002.  As those statements were made to medical professionals for treatment purposes, they are considered highly probative.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Rucker v. Brown, 10. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Without competent medical, or competent and credible lay, evidence linking the Veteran's headache disability to service, his claim for service connection cannot be granted.  Walker, 708 F.3d 1331; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

In conclusion, there is no competent evidence that the Veteran currently experiences TBI residuals, to include headaches, and there is no competent and (italics added for emphasis) credible evidence that he has experienced a separate headache disability since service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, here, the preponderance of the evidence is unfavorable so the claims must be denied.  Id.







[Continued on next page.]
ORDER

Entitlement to service connection for a traumatic brain injury (TBI), to include symptoms of fibromyalgia, chronic pain, blurred vision, watery eyes, headaches, and memory loss (previously claimed as residuals of a head injury) is denied.

Entitlement to service connection for headaches, with blurred vision and watery eyes, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


